Citation Nr: 1818915	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to August 1969.

A videoconference hearing was scheduled for March 2018, but was cancelled by the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On March 16, 2018, prior to the scheduled hearing, the Board received notification from the Veteran that his wished to withdraw the issue of entitlement to a rating in excess of 50 percent for PTSD.

2.  On March 16, 2018, prior to the scheduled hearing, the Board received notification from the Veteran that his wished to withdraw the issue of entitlement to a compensable rating for hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeal of the issue of entitlement to a rating in excess of 50 percent for PTSD have been met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of substantive appeal of the issue of entitlement to a compensable rating for hearing loss have been met. 38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran perfected his appeal in June 2015 with respect to the issues of entitlement to increased rating for PTSD and bilateral hearing loss.  In March 2018, and prior to a promulgation of a decision on those issues, the Veteran submitted correspondence indicating his desire to withdraw all issues pending on appeal. There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it is dismissed. 


ORDER

The appeal for entitlement to a rating in excess of 50 percent for PTSD is dismissed.

The appeal for entitlement to a compensable rating for hearing loss is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


